DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. (US PG. Pub. 2006/0142141) in view of Nishigaki et al. (US Patent 4621066).

Regarding claim 1 – Ishitobi teaches a glass ceramic sintered body (figs. 1-2 [Abstract] Ishitobi states, “dielectric ceramic composition which can be sintered…contains a glass component”) comprising crystallized glass ([paragraph 0013 & 0021] Ishitobi states, “the main component may contain a ZnAl.sub.2O.sub.4 crystal…By sintering the above dielectric ceramic composition, dielectric ceramic containing crystalline phases”), an alumina filler ([paragraph 0013] Ishitobi states, “Al.sub.2O.sub.3”), and silica ([paragraph 0013] Ishitobi states, “SiO.sub.2”), wherein the content of the crystallized glass is 45 mass% to 85 mass% ([paragraph 0013] Ishitobi states, “the main component 
 	Ishitobi does not teach wherein the content of the alumina filler is 20 mass% to 50.1 mass% in terms of Al2O3.
 	Nishigaki teaches a glass ceramic sintered body ([title] Nishigaki states, “Low Temperature Fired Ceramics”) comprising an alumina filler ([Abstract] Nishigaki states, “weight percentages…(b) 50 to 35% of powder Al.sub.2) O .sub.3”) wherein the content of the alumina filler is 20 mass% to 50.1 mass% in terms of Al2O3.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body comprising crystallized glass, an alumina filler and silica in specific amounts as taught by Ishitobi with the alumina filler content being between 20 mass% to 50.1 mass % in terms of Al2O3 as taught by Nishigaki states, “The reason why the powdered Al.sub.2 O.sub.3 content is limited to the range of 50 to 35% is that the content range is necessary to bring the firing temperatures of the ceramic within the range of 800.degree. to 1000.degree. C. and achieve the strength, thermal expansion, dielectric constant and volume resistivity contemplated by the present invention. An excess content of Al.sub.2 O.sub.3 powder more than 50% tends to increase the thermal expansion coefficient and dielectric constant of the ceramics above the required level and the fired products are unfavorably porous” [column 6 & 7 lines 64-6]. 

Regarding claim 3 – Ishitobi in view of Nishigaki teach the glass ceramic sintered body according to claim 1, further comprising at least one selected from the group consisting of titanium oxide (Ishitobi; [paragraph 0043] Ishitobi states, “the preferable production method of the dielectric ceramic composition…titanium oxide (TIO.sub.2)”), calcium titanate and strontium titanate.

Regarding claim 5 – Ishitobi in view of Nishigaki teach the glass ceramic sintered body according to claim 1, further comprising at least one of titanium oxide (Ishitobi; [paragraph 0043] Ishitobi states, “the preferable production method of the dielectric ceramic composition…titanium oxide (TIO.sub.2)”) and calcium titanate.

Claims 2, 4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. in view of Nishigaki as applied to claims 1, 3 and 5 above, and further in view of Kobuke et al. (US PG. Pub. 2016/0088729).

Regarding claim 2 – Ishitobi in view of Nishigaki teach the glass ceramic sintered body according to claim 1, but fails to teach wherein the crystallized glass has a deposit of a diopside type oxide crystal phase containing at least Mg, Ca and Si.
 	Kobuke teaches a glass ceramic sintered body (fig. 1, 10 [paragraph 0062 & 0143] Kobuke states, “glass ceramic multilayer wiring substrate 10…sintered”) wherein the crystallized glass ([paragraph 0037] Kobuke states, “crystalline glass-based material) has a deposit of a diopside type oxide crystal phase ([paragraph 0037] Kobuke 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body comprising crystallized glass as taught by Ishitobi in view of Nishigaki with the crystallized glass has a deposit of a diposide type oxide crystal phase containing Mg, Ca and Si as taught by Kobuke because Kobuke states, “In the diopside crystal glass components, SrO, ZnO and TiO.sub.2 are components added in order to facilitate vitrification” [paragraph 0087].

Regarding claim 4 – Ishitobi in view of Nishigaki and Kobuke teach the glass ceramic sintered body according to claim 2, further comprising at least one selected from the group consisting of titanium oxide (Ishitobi; [paragraph 0043] Ishitobi states, “the preferable production method of the dielectric ceramic composition…titanium oxide (TIO.sub.2)”), calcium titanate and strontium titanate.

Regarding claim 6 – Ishitobi in view of Nishigaki and Kobuke teach the glass ceramic sintered body according to claim 2, further comprising at least one of titanium oxide (Ishitobi; [paragraph 0043] Ishitobi states, “the preferable production method of the dielectric ceramic composition…titanium oxide (TIO.sub.2)”) and calcium titanate.


 	Kobuke teaches a wiring substrate (fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating base (11b [paragraph 0116] Kobuke states, “insulating layers 11b to 11g”) and a wiring conductor (13 [paragraph 0055] Kobuke states, “conductor layers 13”), wherein the insulating base (11b) consists of a glass ceramic sintered body ([paragraph 0002] Kobuke states, “a multilayer wiring substrate comprising a glass ceramic sintered body having an internal conductor layer, and relates to a multilayer wiring substrate”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body as taught by Ishitobi in view of Nishigaki being used in a wiring substrate and having a wiring conductor thereon as taught by Kobuke because Kobuke states this structure can, “be employed as various types of module substrate or as a semiconductor element accommodating package or the like” [paragraph 0002].

Regarding claim 8 – Ishitobi in view of Nishigaki and Kobuke teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating 

Regarding claim 9 – Ishitobi in view of Nishigaki teach the glass ceramic sintered body according to claim 3, wherein the glass ceramic sintered body is an insulating base of a substrate (Ishitobi; [paragraph 0008] Ishitobi states, “Another object of the present invention is to provide a laminated ceramic part such as a laminated dielectric resonator, a laminated filter, or a laminated dielectric substrate”) but fails to teach a wiring substrate having an insulating base and a wiring conductor wherein the insulating base consists of the glass ceramic sintered body.
 	Kobuke teaches a wiring substrate (fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating base (11b [paragraph 0116] Kobuke states, “insulating layers 11b to 11g”) and a wiring conductor (13 [paragraph 0055] Kobuke states, “conductor layers 13”), wherein the insulating base (11b) consists of a glass ceramic sintered body ([paragraph 0002] Kobuke states, “a multilayer wiring substrate comprising a glass ceramic sintered body having an internal conductor layer, and relates to a multilayer wiring substrate”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body as taught by Ishitobi in view of Nishigaki being used in a wiring substrate and having a 

Regarding claim 10 – Ishitobi in view of Nishigaki and Kobuke teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating base (11b [paragraph 0116] Kobuke states, “insulating layers 11b to 11g”) and a wiring conductor (13 [paragraph 0055] Kobuke states, “conductor layers 13”), wherein the insulating base (11b) consists of the glass ceramic sintered body according to claim 4 (Ishitobi teaches the specific “glass ceramic sintered body” as discussed in the rejection to claim 1).

Regarding claim 11 – Ishitobi in view of Nishigaki teach the glass ceramic sintered body according to claim 5, wherein the glass ceramic sintered body is an insulating base of a substrate ([paragraph 0008] Ishitobi states, “Another object of the present invention is to provide a laminated ceramic part such as a laminated dielectric resonator, a laminated filter, or a laminated dielectric substrate”) but fails to teach a wiring substrate having an insulating base and a wiring conductor wherein the insulating base consists of the glass ceramic sintered body.
 	Kobuke teaches a wiring substrate (fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating base (11b [paragraph 0116] Kobuke states, “insulating layers 11b to 11g”) and a wiring conductor (13 [paragraph 0055] Kobuke states, “conductor layers 13”), wherein the insulating base (11b) consists of a glass ceramic 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body as taught by Ishitobi in view of Nishigaki being used in a wiring substrate and having a wiring conductor thereon as taught by Kobuke because Kobuke states this structure can, “be employed as various types of module substrate or as a semiconductor element accommodating package or the like” [paragraph 0002].

Regarding claim 12 – Ishitobi in view of Nishigaki and Kobuke teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Multilayer Wiring Substrate”) having an insulating base (11b [paragraph 0116] Kobuke states, “insulating layers 11b to 11g”) and a wiring conductor (13 [paragraph 0055] Kobuke states, “conductor layers 13”), wherein the insulating base (11b) consists of the glass ceramic sintered body according to claim 6 (Ishitobi teaches the specific “glass ceramic sintered body” as discussed in the rejection to claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847